EX PARTE QUAYLE
This application is in condition for allowance except for the following formal matters. Prosecution on the merits is closed in accordance with the practice under Ex Parte Quayle, 1935 C.D. 11,453 O.G. 213. A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
The claimed design is patentable over the references cited. This application is in condition for allowance except for the following formal matters:
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment

The preliminary amendment received 18 August 2021 involving amended reproductions is hereby acknowledged, and found to be in compliance with 37 C.F.R 1.115(a)(2) as having been received after the filing date of the application but prior to examination.  It is therefore considered NOT part of the original disclosure.  No new matter has been introduced.

Objections – Reproductions

The reproductions received 18 August 2021 are objected to for poor quality. The reproductions must be of a quality permitting all the details of the industrial design to be clearly distinguished and permitting publication ((37 CFR 1.1026, Hague Rule 9). Specifically: 

(1) The labeling of the reproductions is objected to, as the handwritten labeling is uneven and difficult to read. Reference characters (numerals are preferred), sheet numbers, and view numbers must be plain and legible. Therefore all new reproductions must be submitted with legible, clear numbering throughout the disclosure. The original numbering of the reproductions, which read simply ‘1.1, 1.2, 1.3, etc’ instead of ‘FIG. 1.1, FIG. 1.2, FIG. 1.3 etc’ and were clearly typewritten in a simple font were preferable, and the applicant is encouraged to return to this form.

    PNG
    media_image1.png
    347
    413
    media_image1.png
    Greyscale

(2) The reproductions are objected to as the line quality is poor, uneven, and jagged or broken in places. The broken lines are very small and difficult to discern, merging together or becoming difficult to differentiate from the solid line disclosure in places. All reproductions must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color reproductions), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. The lines merge together in places, so that they resemble claimed lines of demarcation. It should be obvious, at a glance, which lines are solid and which lines are broken. Broken lines should employ an even, consistent distance between the breaks, even on curves and angles. The dashes should be slightly larger than the spaces between. Extra care is required in areas of tight detail regarding broken lines due to the tendency of the broken lines and dashes to merge to solid line when reduced for publication. Therefore all new reproductions must be submitted with improved line quality in all views.

    PNG
    media_image2.png
    331
    813
    media_image2.png
    Greyscale

(3) The reproductions submitted are in such a small scale that areas of the design become unclear, raising the concern that features may become further distorted when reproduced at 2/3rd scale for publication. For clarity, the scale of the reproductions must be increased so that all features of the claimed design are clearly visible.

The examiner notes that all objections could be surmounted by submitting the original reproductions from the time of filing, prior to the preliminary amendment, but in a larger scale so that all the many small details of the claimed design are clearly distinguishable.

Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description in the Specification. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as “Replacement Sheet” pursuant to 37 CFR 1.121(d).  If the examiner does not accept the changes, the applicant will be notified and informed of any required corrective action in the next Office action.
 
If corrected reproductions are submitted in response to this Office action, they must be in compliance with 37 C.F.R. 1.121(d). 
	




Objections – Specification
 
(1) Descriptions of the figures are not required to be written in any particular format. However, they must describe the views of the reproductions clearly and accurately. (Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a) subsection II) 
Specifically:
Multiple views of the article are described as “top view” or merely “perspective view”. The applicant appears to have identified both sides of the digital notebook as the “top”, which is confusing and contradictory. As far as the Examiner can determine, based on the drawing disclosure and the applicant’s original description, the design is comprised of a top lid which opens to reveal an internal compartment which may hold various articles (the reproductions disclose what appears to be exemplary scissors and writing implements), and also a bottom lid which opens to reveal a digital notebook slate with stylus, number keypad, fingerprint reader, and similar digital readouts. So for clarity and consistency, the side which is opposite from the top view should be referred to as the “bottom view”, and the side opposite the left side should be referred to as the “right side view”.
For clarity and consistency, the descriptions of the reproductions should be amended. Suggested language follows:
--1.1 : First top perspective view, shown in a fully closed configuration
1.2 : Top plan view, shown with the storage compartment in an open configuration
1.3 : Left side view, shown in a fully closed configuration
1.4 : Right side view, shown with the digital notebook in an open configuration
1.5 : Bottom plan view, shown with the digital notebook in an open configuration
1.6 : Second top perspective view, shown with the storage compartment in an open configuration
1.7 : Bottom perspective view, shown with the digital notebook in an open configuration
1.8 : Second left side view, shown with the storage compartment in an open configuration--

(2) The descriptive statement included in the specification is impermissible as any description of the design in the specification, other than a brief description of the drawing, is generally not necessary. As a general rule, the illustration in the drawing views is its own best description, and statements that describe the use or purpose of the design should not be included (Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a)II)). Therefore the following statement should be canceled:
 
[[The article is a digital notebook comprising a storage compartment; the digital notebook may be opened in a first way to access the digital notebook and in a second way to access the storage compartment;]]

(3) The broken line statement fails to fully describe the purpose of the broken lines or their relationship to the article disclosed. It is unclear whether the features shown in broken line are meant to represent unclaimed portions of the digital notebook, which could then be brought into the claim by amendment should the applicant choose, or environmental subject matter included for the purpose of demonstrating possible usage states. (MPEP § 1503.02 (III)) Therefore for clarity, the broken line statement must be amended. The applicant may choose one of the following broken line statements suggested below, or craft their own which contains a similar level of clarity:

--The broken lines depict portions of the Digital Notebook that form no part of the claimed design.--
Or
--The broken lines depict environmental subject matter that forms no part of the claimed design.--
Or similar

Conclusion

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.   If applicant’s response to the requirements set forth above is incomplete or includes new matter, the examiner may hold the response non-compliant.

A shortened statutory period for reply to this action is set to expire two months from the mailing date of this letter.

The references are cited as pertinent prior art. Applicant may view and obtain copies of the cited references by visiting <http://www.uspto.gov/patft/index.html> and pressing the “Patent Number Search” button.

Discussion of the Merits of the Application 
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.

Telephonic or in person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).   

The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above).  See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.

If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at lisa.grabenstetter@uspto.gov to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.


Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information.
 
When Responding to Official USPTO Correspondence 

When responding to official correspondence issued by the USPTO, including a notification of refusal, please note the following:

The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b).  Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions



Contact Information
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. A. Grabenstetter whose telephone number is (571)270-1593.  The examiner can normally be reached on MONDAY - THURSDAY, 6:00am - 3:00pm Eastern Standard Time, and alternate FRIDAYS.
 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manpreet Matharu can be reached on 571-272-8601.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L. A. Grabenstetter/Primary Examiner, Art Unit 2922